Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Sara Leiman on 8/1/2022.

The application has been amended as follows: 
Please cancel claims 1 and 35. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the prior art of record.  Specifically the cited prior art does not teach or reasonably suggest a method of treating breast cancer of a subject who is lymph node positive comprising determining the subject has a BCIN+ numerical score above 7  and treating the subject with endocrine therapy if the subject was previously treated for breast cancer or paclitaxel if the subject has not previously been treated for breast cancer. The cited prior art does not teach or reasonably suggest a method of treating breast cancer of a subject who is lymph node positive comprising determining the subject has a BCIN+ numerical score above a cut point and treating the subject with endocrine therapy. While the prior art does teach calculating BCI+ numerical scores, the closest prior art, Erlander (US2011/0136680A1) does not teach calculating BCIN+ numerical score which is calculated by determining one or more clinicopathological factors from tumor size and grade of the breast cancer followed by treating the subject with endocrine therapy or chemotherapy.  Additionally the step of treating integrates the judicial exceptions within the claims and renders the claims patent eligible. 
The amendment to the claims and the traversal filed on 07/05/2022 overcomes the double patenting rejections of record.  Specifically none of the cited art teaches or reasonably suggests a BCIN+ score of 7 in which subject with BCIN+ above 7 receive endocrine therapy or chemotherapy depending on previous treatments. Additionally none of the cited references teach or reasonably suggest calculating a BCIN+, while the references teach that tumor grade and tumor size was determined in addition to BCI+ none of the references teach or suggest calculating a score that combines the BCI+ with tumor grade and tumor size and none of the references further teach or suggest treating a subject based on the BCIN+ value.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634